 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00076-DAD

10          Plaintiff,                                   STIPULATION TO CONTINUE SENTENCING
                                                         HEARING AND ORDER
11                          v.

12   JOSE RIVAS, JR.,

13          Defendants.

14

15
            Plaintiff, United States of America, by and through its counsel of record, the United States
16
     Attorney for the Eastern District of California, and defendant, JOSE RIVAS JR., by and through his
17
     counsel, hereby agree and stipulate to continue sentencing in this matter until June 8, 2020, at 10:00 am.
18

19
            1. This matter was charged by indictment on April 4, 2019.
20
            2. The parties filed a written plea agreement on August 3, 2019, and the defendant changed his
21
                plea pursuant to that agreement on October 28, 2019.
22
            3. Sentencing is currently set for March 16, 2020. At this time, the U.S. Probation Officer is
23
                preparing the Pre-Sentence Investigation Report and the government is waiting for additional
24
                information to supply to probation. Moreover, the defendant has certain obligations pursuant
25
                to the plea agreement that are currently being satisfied.
26
            4. For those reasons, the parties stipulate to continue sentencing until June 8, 2020, at 10 am.
27

28

                                                          1
30
 1         IT IS SO STIPULATED.

 2
     Dated: January 27, 2020                              MCGREGOR W. SCOTT
 3                                                        United States Attorney
 4
                                                    By: /s/ THOMAS NEWMAN
 5                                                      THOMAS NEWMAN
 6                                                      Assistant United States Attorney

 7
     DATED: January 27, 2020                  By:      /s/ Anthony Capozzi
 8                                                     ANTHONY CAPOZZI
                                                       Attorney for Defendant
 9                                                     JOSE RIVAS JR.

10

11                                            ORDER
12         IT IS ORDERED that sentencing in this matter is continued from March 16, 2020, to June 8,
13 2020, at 10 am.

14 IT IS SO ORDERED.

15
        Dated:   January 27, 2020
16                                                  UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
30
